DETAILED ACTION
 
Acknowledgements
 
This action is in response to Applicant’s filing on Sept. 1, 2021, and is made Non-Final. This action is being examined by James H. Miller, who is located in Dallas, Texas, in the central time zone (CST), and who can be reached by email at James.Miller1@uspto.gov or by telephone at (469) 295-9082. 
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. Examiner is available for interviews, generally: M–F, 10 AM–6:00 PM CST.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on Sept. 1, 2021, has been entered.
Claim Status

The status of claims is as follows: 
Claims 1, 3–6, 8, 9, and 11–13 are now pending, entered, and examined with Claims 1, 5, 6, and 13 in independent form. 
Claims 1, 5, 6, and 13 are amended.
Claims 2, 7, and 10 are cancelled.
No Claims are added.

Response to Amendment

Applicant's Amendment has been reviewed against Applicant’s Specification filed May 17, 2018, [“Applicant’s Specification” or “Spec.”] and accepted for examination.

Response to Arguments
 
35 U.S.C. § 101 Argument
Applicant argues the pending claims recite an improvement in the functioning of the computer itself because “the claimed configuration makes it unnecessary to reacquire cumulative date. The elimination of this steps reduces the burden on the processor that would otherwise be caused by the step of re-acquiring the cumulative data, thus improving the computer itself. Applicant’s Reply at *9. Applicant cites to the Specification, ¶ [0038] which recites:
[0038] In this way, even when registered information 120A up to the final closing date is not registered in the billing-management table 120, the registered information 120A in the billing-management table 120 can be updated based on predicted data. Therefore, not only is it unnecessary to re-acquire cumulative data that is necessary for the billing process, it is 

Applicant also cites to ¶ [0044] but it adds nothing further than ¶ [0038]. Id. Applicant’s argument is unpersuasive. The computer processor is not improved because Applicant’s Specification makes no claim otherwise. The improvement lies in no longer “re-acquir[ing] cumulative data” and instead, replacing said data with “predicted data” under certain conditions. This is analogous to saying there is an improvement in the tires of my car (last longer) because I work from home and drive less. The car tires are not improved, I just stopped driving as much because I work from home and no longer commute to the office each day. Thus, the computer is merely used as a tool.
Applicant disputes the pending claims recite the abstract idea exception of mental processes because the pending claims cannot be performed in the human mind. Applicant’s Reply at *10. Examiner respectfully disagrees. “[A] claim whose entire scope can be performed mentally, cannot be said to improve computer technology.” MPEP 2106.05(a) (citation omitted). “Similarly, a claimed process covering embodiments that can be performed on a computer, as well as embodiments that can be practiced verbally or with a telephone, cannot improve computer technology. Id. (citation omitted). The claims describe that “predicted data” is calculated in one of two ways depending on whether “registered information that indicates the past registered contents (1) is or (2) is not stored in the storage device. As claimed, the predicted data for a specific period is calculated “based on a contract billing information from the registered information that indicates the past registered contents” or “based on the contract billing information corresponding to a standard number of printed pages based on the billing contract with a customer per duration of the specified period.” This describes the calculation of predicted data at the level of a “generic black box.” But for the claimed computer components, the predicted data can be determined by a person using a telephone, paper invoice, or the written contract itself. Thus, the claims recite a metal process abstract idea.
35 U.S.C. § 103 Argument
Applicant’s arguments is persuasive. The prior art taken alone or in combination fails to teach the following claimed conditional cause and effect feature in each and every Independent Claim:
wherein the system-control unit calculates the predicted data for a specified period based on a contract billing information from the registered information that indicates the past registered contents, if the registered information that indicates the past registered contents is stored in the storage device, and
calculates the predicted data for the specified period based on the contract billing information corresponding to a standard number of printed pages based on the billing contract with a customer per duration of the specified period, if the registered information that indicates the past registered contents is not stored in the storage device.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3–6, 8, 9, and 11–13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception (i.e., an abstract idea) without significantly more.
Analysis
Step 1: Claims 1, 3–6, 8, 9, and 11–13 are directed to a statutory category. Claims 1, 3, and 4 recite “[a]n apparatus” and are therefore directed to the statutory category of “a machine”. Claims 5, 8, and 9 recite “[a] non-transitory computer readable recording medium” and is therefore, directed to the statutory category of “an article of manufacture.” Claims 6, 11, and 12 recite “[a] method” and is therefore directed to the statutory category of “a process.” Claim 13 recites “a device management apparatus” and are therefore directed to the statutory category of “a machine”.
Representative Claim
 
Claim 1 is representative [“Rep. Claim 1”] and recites, in part, emphasis added by Examiner to identify limitations with underline that represent the abstract idea exception, bold limitations indicating computer components, and letters for clarity in describing the limitations:
1. A device management apparatus, comprising 

[A] a program stored on non-volatile memory and a processor, wherein the processor is configured to execute the program to provide: 

[B] a billing-information-management unit that, based on billing-counter information having cumulative data that is received from a device, updates registered information in a billing-management table that includes updated data that is updated based on the cumulative data; and 

[C] a system-control unit that, when registered information is not registered in the billing-management table by a final closing date, causes the billing-information-management unit to update registered information in the billing-management table based on a predicted data; and

[D] a storage device for storing registered information that indicates past registered contents of the billing-management table wherein 

[E] the system-control unit 

[F] calculates the predicted data for a specified period based on a contract billing information from the registered information that indicates the past registered contents, if the registered information that indicates the past registered contents is stored in the storage device, and 

[G] calculates the predicted data for the specified period based on the contract billing information corresponding to a standard number of printed pages based on the billing contract with a customer per duration of the specified period, if the registered information that indicates the past registered contents is not stored in the storage device.
Claims are directed to an abstract idea exception.
Step 2A, Prong One: Rep. Claim 1 recites “based on billing-counter information having cumulative data that is received … updates registered information in a billing-management table that includes updated data that is updated based on the cumulative data” (Limitation B); “when registered information is not registered in the billing-management table by a final closing date … update registered information in the billing-management table based on a predicted data” (Limitation C); “calculate[ ] the predicted data for a specified period based on a contract billing information from the registered information that indicates the past registered contents, if the registered information that indicates the past registered contents is stored” (Limitation F); and “calculate[ ] the predicted data for the specified period based on the contract billing information corresponding to a standard number of printed pages based on the billing contract with a customer per duration of the specified period, if the registered information that indicates the past registered contents is not stored” (Limitation G), which recites the abstract idea exception of sales activities and/or agreements in the form of contracts, a particular form of commercial or legal interactions under organizing human activity exception. MPEP § 2106.04(a)(2)(II)(B).
Step 2A, Prong Two: The claims do not contain additional elements that integrate the abstract idea exception into a practical application because the additional elements: (1) are mere instructions to apply the abstract idea exception; MPEP § 2106.05(f); and/or (2) further limits the abstract idea exception. The additional elements are: a program (having a billing-information-management unit and a system-control unit), non-volatile memory, a processor, a storage device, and a device.
Regarding the “processor,” “program (having a billing-information-management unit and a system-control unit),” “non-volatile memory” and “a storage device,” Applicant’s Specification  does not otherwise describe them except using exemplary language as part of a general purpose computer, so Examiner assumes Applicant intended merely a generic “processor,” “program,” “non-volatile memory” and storage device.” Spec., ¶ [0020]. Limitation A describes the memory storing a program and a processor executing the program to perform the steps of the claimed invention. Limitation D describes the storage device storing data of a particular type. This takes a generic piece of hardware and describe the functions of receiving, storing, and sending data between the processor and memory, which merely invokes computers or other machinery in its ordinary capacity to receive, store, or transmit data. MPEP 2106.05(f)(2). Limitations B, C, E, F, and G describe the processor, memory, and program performing the steps of the abstract idea itself. Performing the steps of the abstract idea itself simply adds a general purpose computer after the fact to an abstract idea exception, MPEP 2106.05(f)(2), or generically recites an effect of the judicial exception. MPEP 2106.05(f)(3). 
Regarding the “device” Applicant’s Specification  does not otherwise describe it except using exemplary language, so Examiner assumes Applicant intended merely a generic “device.” Spec., ¶ [0015] (MFP). The pending clams further recite the device transmitting billing-counter information, which merely invokes computers or other machinery in its ordinary capacity to transmit data. MPEP 2106.05(f)(2).
Therefore, the additional elements are no more than mere instructions to apply the exception using generic computer components and not a practical application. MPEP 2106.05(f). Accordingly, Rep. Claim 1 is directed to an abstract idea. Rep. Claim 1 is not substantially different than Independent Claims 5, 6, and 13 and includes all the limitations of Rep. Claim 1. Therefore, Independent Claims 5, 6, and 13, are also directed to the same abstract idea. Dependent claims are dependent on one of the Independent Claims and include all the limitations of the Independent Claims. Therefore, all dependent claims are directed to the same abstract idea.
Step 2B:  Rep. Claim 1 fails Step 2B because the additional elements are not integrated into a practical application. As discussed with respect to Step 2A, Prong Two, the additional elements in the claim amount to more than mere instructions to apply the exception using a generic computer/computer components. The same analysis applies here in Step 2B. Mere instructions to apply an exception using a generic computer/computer components cannot provide an inventive concept.
Claims do not apply the judicial exception in some other meaningful way; a practical application not found in ordered combination of elements.

The pending claims in their ordered combination of elements is not inventive. First, the claims are directed to an abstract idea. Second, each claim element represents a currently available generic computer technology, used in the way in which it is commonly used. Last, Applicant’s Specification discloses that the ordered combination of elements is not inventive. Spec., ¶ [0063] (steps/functions may be performed in any order).
There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation of the abstract idea. Thus, the pending claims are directed to an abstract idea.
Dependent Claims Not Significantly More
 
Dependent claims are dependent on Independent Claims and include all the limitations of the Independent Claims. Therefore, all dependent claims recite the same Abstract Idea. Dependent claims do not contain additional elements that integrate the abstract idea exception into a practical application because the additional elements: (1) are mere instructions to apply the abstract idea exception; and/or (2) further limit the abstract idea exception.
Dependent Claims 3, 8, 9, 11, and 12 all recite “wherein” clauses that further limit the abstract idea.
Dependent Claim 4 recites, in part, a generic storage device for storing data of a particular type, which merely invokes computers or other machinery in its ordinary capacity to store data. MPEP 2106.05(f)(2). The remaining limitations of Dependent Claim 4 recites “wherein” clauses that further limit the abstract idea.
Conclusion

Claims 1, 3–6, 8, 9, and 11–13 are therefore drawn to ineligible subject matter as they are directed to an abstract idea without significantly more. The analysis above applies to all statutory categories of invention. As such, the presentment of Rep. Claim 1 otherwise styled as another statutory category is subject to the same analysis.

Conclusion
The following prior art of reference have been deem most relevant to the allowed claim(s):
Sunata (U.S. Pat. No. 2010/0231965) is pertinent because it describes a management apparatus capable of setting a suitable schedule for transmitting operation information to a plurality of image forming apparatuses, in which a management load and an operation status of a user are fully considered. The management apparatus determines a transmission schedule for each of a plurality of the managed groups so that department counter information is transmitted from the image forming apparatuses belonging to each group at intervals of at least a first time period.
Hayashi et al. (U.S. Pat. Pub. No. 2017/0230521) is pertinent because it describes an information processing system which includes a determining unit configured to determine, based on use amounts, for predetermined respective periods, of a device, whether a period during which a use amount of the device increases is present.
Kim (U.S. Pat. Pub. No. 2011/0295729) is pertinent because it describes a management apparatus and a billing method which calculates a billing charge by using a cumulative output amount for a target billing period. In the management apparatus and billing method a billing charge is calculated by using a cumulative output amount for a target billing period, a cumulative output amount quota having the cumulative output amount for the target billing period, and a quota unit price corresponding to the cumulative output amount quota of at least one image forming apparatus.
Miyahara (Japanese Pat. Pub. No. 2016184129A) is pertinent because it describes an image forming apparatus and an image forming program for executing printing on a recording medium.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES H MILLER whose telephone number is (469)295-9082. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JHM/

/BENNETT M SIGMOND/           Supervisory Patent Examiner, Art Unit 3694